DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12 are pending.


Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and18, and claims 7 and 18, respectively, of U.S. Patent No. US10956767. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in claims 1 and 7 of the instant application are anticipated by the claimed limitations in respective claims 1 and 18, and claims 7 and 15 of U.S. Patent No. US10956767. See the claim anticipation mapping below.

Instant application
claims 1 and 7
Patent US10956767
claims 1, 7 and 18
1. An electronic device comprising:
a camera;
a display;
a communication circuitry; and
one or more processors, wherein the one or more processors is configured to:
control the camera to obtain a first image including a first object;
control the display to display the first image;
during the first image being displayed:
identify that the first object includes a first text in a first language,
control the communication circuity to transmit at least a portion of the first image to a server, the portion including the first object, and
control the communication circuity to receive, from the server, a second text where the first text is translated into a second language by the server;
control the display to display a second image, wherein the second image is an image where the first text is replaced with the second text or the second text is overlapped on the first object.
1. An electronic device comprising:
a camera;
a display;
a transceiver;
a memory; and
one or more processors,
wherein the one or more processors is configured to:
display a first image comprising one or more external objects obtained by using the camera through the display;
identify at least one external object corresponding to a text among the one or more external objects during at least part of a time that the first image is displayed;
determine whether to provide a translation service, based on at least one of motion information of the electronic device or at least one external object included in the first image, or a quality of the first image; and
when it is determined that the translation service is to be provided, transmit a partial image of the first image that corresponds to the at least one external object to an external electronic device through the transceiver;
receive a text corresponding to the text from the external electronic device through the transceiver;
identify a motion of the electronic device or the at least one external object which is generated during a time that the partial image is transmitted and the corresponding text is received from the external electronic device; and
display the corresponding text on the at least one external object by compensating for the motion while a second image comprising the at least one external object is displayed through the display.

18. The electronic device of claim 17, wherein the one or more processors is configured to:
determine an additional attribute related to the text information, based on at least some region of the first image corresponding to the refined region information of the text information; and
display the text information to overlap at least part of the second image, based on the additional attribute,
wherein the additional attribute comprises at least one of color, a size, or a font of a text, or a background color.
7. A method in an electronic device, the method comprising:
obtaining, by a camera of the electronic device, a first image including a first object;
displaying, on a display of the electronic device, the first image;
during the first image being displayed on the display:
identifying that the first object includes a first text in a first language,
transmitting, by a communication circuity of the electronic device, at least a portion of the first image to a server, the portion including the first object, and
receiving, from the server by the communication circuity, a second text where the first text is translated into a second language by the server;
displaying a second image, wherein the second image is an image where the first text is replaced with the second text or the second text is overlapped on the first object.
7. A method in an electronic device, the method comprising:
displaying, on a display of the electronic device, a first image comprising one or more external objects obtained by using a camera, which is operatively connected with the electronic device;
identifying at least one external object corresponding to a text among the one or more external objects during at least part of a time that the first image is displayed;
determining whether to provide a translation service, based on at least one of motion information of the electronic device or at least one external object included in the first image, or a quality of the first image; and
when it is determined that the translation service is to be provided, transmitting a partial image of the first image that corresponds to the at least one external object to an external electronic device;
receive a text corresponding to the text from the external electronic device;
identifying a motion of the electronic device or the at least one external object which is generated during a time that the partial image is transmitted and the corresponding text is received from the external electronic device; and
displaying the corresponding text on the at least one external object by compensating for the motion while a second image comprising the at least one external object is displayed through the display.

18. The electronic device of claim 17, wherein the one or more processors is configured to:
determine an additional attribute related to the text information, based on at least some region of the first image corresponding to the refined region information of the text information; and
display the text information to overlap at least part of the second image, based on the additional attribute,
wherein the additional attribute comprises at least one of color, a size, or a font of a text, or a background color.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 an 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Englund et al (US2012/0163668).

Regarding claims 1 and 7, Englund teaches an electronic device comprising:
a camera;
a display;
a communication circuitry; and
one or more processors, wherein the one or more processors is configured to:
(Englund, Fig. 3, camera 360, display 340; Fig. 4, communication interface 440 and antenna assembly 450, “Processing logic 410 may include a processor, microprocessor”, [0056])
control the camera to obtain a first image including a first object;
control the display to display the first image;
(Englund, Figs. 7 and 8A, “Processing may begin, for example, by receiving an image from camera 360 (act 710). For example, the user of mobile terminal 110 may use camera 360 to take a picture that may contain text within the image. The image produced by camera 360 may then be received by processing logic 410 and translation memory 460. An example of a received image (as shown via display 340) is shown in FIG. 8A. In this example, the received image contains Swedish text “Oppet Tradgard och Café.””, [0067]; “Once the image has been received, the text within the image is processed and displayed (act 720)”, [0068])
during the first image being displayed:
	identify that the first object includes a first text in a first language,
control the communication circuity to transmit at least a portion of the first image to a server, the portion including the first object, and
(Englund, Figs. 7 and 8A, “using stylus 370, a user may enclose or circle text within the received image, as illustrated by enclosure 810 in FIG. 8A”, [0068]; “Swedish text “Oppet Tradgard och Café.””, [0067]; Figs. 1-2, server 150, translation module 290; Fig. 5, “the received image from camera 360 may be transmitted from mobile terminal 110 to server 150 for text processing and translation (to perform act 530)”, [0064])
	control the communication circuity to receive, from the server, a second text where the first text is translated into a second language by the server;
(Englund, Fig. 5; “the received image from camera 360 may be transmitted from mobile terminal 110 to server 150 for text processing and translation (to perform act 530) as described above. For example, translation module 290 in server 150 may perform OCR processing on the received image or video stream to recognize text and may translate the recognized text into another identified language. Server 150 may then transmit the translated text back to mobile terminal 110, via communication interface 280”, [0064])
	control the display to display a second image, wherein the second image is an image where the first text is replaced with the second text or the second text is overlapped on the first object.
(Englund, Figs. 5 and 6B; “Once the text has been processed and translated, the original image may be processed and displayed with the translated text (act 540). For example, as shown in FIG. 6B, the original image may be dimmed or shown in a lighter or different display mode and the translated text (“Open Garden and Café”) may be superimposed on the display of the original image”, [0065]


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 2-3 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englund et al (US2012/0163668) in view of Mitsunaga et al (US2016/0301869).

Regarding claims 2 and 8, Englund teaches its/their respective base claim(s).
Englund does not explicitly disclose but Mitsunaga teaches the electronic device of claim 1, wherein the one or more processors is further configured to:
identify a motion of the electronic device which is generated during a time that the at least a portion of the first image is transmitted to the server and the second text is received from the server; and
display the second image with the second text by compensating for the motion.
(Mitsunaga, “the movement information indicates a displacement of a position of an object in a movement analysis image from a position of an object in a reference image”, [0030]; Fig. 3; “it is assumed that (i) an image P0 was already subjected to an OCR/translation process before the translation display process illustrated in FIG. 3 is started, (ii) the image P0, translated text of the image P0, and text position data of the image P0 are stored in the storage section 6, and (iii) the image P0 is a reference image at a time point at which the translation display process starts”, [0036]; later images P1-P3 are analyzed for camera motion effects as compared with reference image P0; display shifted translated text of P1-P3 on top of reference image P0; after end report for P1 is completed, P1 is used as new reference image for motion comparison with P4, [0037-0042, 0044]; as discussed above, the image OCR and text translation may be conducted in a remote server; the motion effect illustrated in Fig. 3 will account for the camera motion during a time period for the OCR and text translation processes on the server as well as data transmission between the camera and the server; Englund, Fig. 5)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Mitsunaga et al into the system or method of Englund in order to perform a translated text displacement analysis for motion effects of a target or a camera so as to match the translated text to a proper position of the reference image without delaying a timing at which an image is to be displayed. The combination of Englund and Mitsunaga also teaches other enhanced capabilities.

Regarding claims 3 and 9, Englund teaches its/their respective base claim(s).
The combination of Englund and Mitsunaga teaches the electronic device of claim 1, wherein the one or more processors is further configured to:
receive region information corresponding to the second text from the server, and set a region of interest in the first image based on the received region information;
detect a candidate region comprising pixels which are similar in terms of at least one attribute of a brightness or color, based at least on a comparison between pixels included in the region of interest or a region adjacent to the region of interest; and
calibrate the region information based on the candidate region.
(Englund, Figs. 8A-8D; “a user may enclose or circle text within the received image, as illustrated by enclosure 810 in FIG. 8A, where the enclosed text may be processed and identified by OCR processing”, [0068]; the circled area is a user defined region; Mitsunaga, “only text in a newly captured region in the image of the second frame is extracted and translated”, [0003]; “the image movement analyzing section 7 can generate movement information by comparing regions of the reference image with the corresponding regions of the movement analysis image. This makes it possible to generate, region by region, movement information indicative of a displacement of the movement analysis image. Since movement information is individually generated region by region, movements of objects belonging to respective regions of an image can be reflected in corresponding pieces of the movement information even in a case where, for example, the objects have moved in differing directions by differing amounts”, [0031]; Englund, Fig. 5, s540, “the original image may be processed and displayed with the translated text (act 540)”, [0065]; Fig. 6B, “the original image may be shown in a grayscale manner, where each pixel's intensity (shade of gray) may be reduced to make the displayed translated text more visible (act 540)”, [0065]; also, “A first user selection of a portion of the image is received and text in the selected portion of the image is identified”, [abstract]; that is, in the selected region, the display intensity (=> “brightness”) of the original image is reduced to make the translated text more visible)

Claim(s) 4-6 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englund et al (US2012/0163668) in view of Mitsunaga et al (US2016/0301869) and further in view of Mahmoud et al (US9442923).

Regarding claims 4 and 10, the combination of Englund and Mitsunaga teaches its/their respective base claim(s).
The combination does not explicitly disclose but Mahmoud teaches the electronic device of claim 3, wherein the one or more processors is configured to:
determine an additional attribute related to the second text, based on at least some region of the first image corresponding to the calibrated region information; and
display the second image with the second text based on the additional attribute, and
wherein the additional attribute comprises at least one of color, a size, or a font of the text, or a background color.
(Mahmoud, “In order to modify the translation, the language remapping module 110 may use procedures, such as, … changing the font characteristics, …The language remapping module 110 may utilize any of these steps or procedures, alone or in combination, to successfully remap the translation to fit within the selected area”, c4:35-45)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Mahmoud into the modified system or method of Englund and Mitsunaga in order to perform a translated text displacement analysis for motion effects of a target or modify the translated text to successfully remap the translation to fit within the selected area. The combination of Englund, Mitsunaga and Mahmoud also teaches other enhanced capabilities.

Regarding claims 5 and 11, Englund teaches its/their respective base claim(s).
The combination of Englund, Mitsunaga and Mahmoud teaches the electronic device of claim 1, wherein the one or more processors is configured to:
when a plurality of corresponding texts are received,
	compare reliability between the plurality of corresponding texts, and
	display any one of the plurality of corresponding texts selected based on a result of a comparison as the second text.
(Mitsunaga, “it is possible to maintain, at a certain level or more, each of (i) accuracy of a position of text which has been extracted from an image and which is to be translated and (ii) accuracy of a translation of the text”, [0043]; Mahmoud, “The server system 140 may receive the detected text from the client system 100 along with the desired language in which to translate the detect text. The language detection module 142 of the server system 140 may access a language database 150 of the server system 140 in order to provide an accurate translation of the detected text”, c5:15-25)

Regarding claims 6 and 12, the combination of Englund, Mitsunaga and Mahmoud teaches its/their respective base claim(s).
The combination further teaches the electronic device of claim 5, wherein the one or more processors is configured to detect the reliability of the plurality of corresponding texts based on a position of the plurality of corresponding texts in the at least a portion of the first image.
(Mitsunaga, “it is possible to maintain, at a certain level or more, each of (i) accuracy of a position of text which has been extracted from an image and which is to be translated and (ii) accuracy of a translation of the text”, [0043])


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANXUN YANG/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        
10/28/2022